DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Merrick on 1/12/2022.
The application has been amended as follows: 
1. (Currently amended) A display device, comprising:
first and second substrates facing each other to define opposing surfaces, each of the first and second substrates including a first side surface and a second side surface; and
ground parts located on the first side surface or on the second side surface and including at least one first ground surface, which is perpendicular to the opposing surfaces,
wherein the at least one first ground surface has unevenness extended in a first direction which defines a first angle with reference to a normal line to the opposing surfaces, and
wherein the at least one first ground surface does not have any unevenness extended in a second direction which intersects the first direction, and 
wherein the first angle is an acute angle.

2. (Canceled) 

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Tseng et al. (US Pub. 20120135181) teaches (in figures 2A and 2B) a display device, comprising: first (300) and second (400) substrates facing each other to define opposing surfaces, each of the first and second substrates including a first side surface (320 and 420 on a first long side as shown in figure) and a second side surface (320 and 420 on a first short side as shown in figure); and ground parts (320 and 420) located on the first side surface or on the second side surface and including at least one first ground surfaces (422 and 322), which are perpendicular to the opposing surfaces, wherein the at least one first ground surfaces have unevenness (see paragraph 40) 
Jotz et al. (US Pub. 20170304980) teaches (in figure 1) providing unevenness in the form of furrows (11) which can extend in multiple directions (paragraph 45). 
Venkatachalam et al. (US Pub. 20140065376) teaches (in figures 9-11) a method of providing the side surfaces of a substrate (10) with ground parts (44, 72, and 98) including at least one first ground surface (98), which is perpendicular to opposing surfaces (12 and 14) of the substrate in order to provide better edge strength and quality (paragraph 58) and teaches forming the first ground surface with a diamond tool (92) which has a rotation axis parallel to the first ground surface (paragraph 54)
Ohtaguro et al. (US Pub. 20040248017) teaches (in figures 2 and 3) that when a diamond tool is used to form a ground surface unevenness is provided in the form of abraded grooves (1) in the direction of abrasion (paragraph 9). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the first ground surface only includes unevenness extending at an acute angle with respect to the normal line of the substrates in combination with the other required elements of claim 1. 
Claims 3-7 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871